In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-21-00085-CV
           ___________________________

          ANGELIA ARBUCKLE, Appellant

                           V.

WICHITA COUNTY TEXAS ADULT PROBATION, Appellee



         On Appeal from the 78th District Court
                 Wichita County, Texas
          Trial Court No. DC78-CV2020-2437


      Before Sudderth, C.J.; Womack and Walker, JJ.
           Opinion by Chief Justice Sudderth
                                      OPINION

      The question presented in this case is whether an adult probation officer falls

within Texas Family Code Chapter 261’s definition of “professional” and is therefore

protected from being terminated after reporting a suspected incident of child abuse.

Because we hold that she is not, we affirm the trial court’s granting of Appellee

Wichita County’s plea to the jurisdiction.

                                    I. Background

      On December 23, 2019, Appellant Angelia Arbuckle, a Community

Supervision Officer1 in the Wichita County Adult Probation Department, discovered

information in a probationer’s file that led her to make a report with Texas Child

Protective Services (CPS) related to abuse or neglect of a child. See Tex. Fam. Code

Ann. § 261.101(a) (requiring “a person having reasonable cause to believe that a

child’s physical or mental health or welfare has been adversely affected by abuse or

neglect by any person” to “immediately make a report” to CPS). Pursuant to Section

      1
        The terms “community supervision officer,” and “adult probation officer” are
synonymous. State v. Posey, 330 S.W.3d 311, 312 n.1 (Tex. Crim. App. 2011) (“We
note that in 1993, during the 73rd Legislative Session, the statutory term for probation
was changed to ‘community supervision.’ Both terms refer to the same process and
will be used interchangeably in this opinion.”); State v. Wilson, 324 S.W.3d 595, 596 n.2
(Tex. Crim. App. 2010) (similar); see also Garcia v. State, No. 02-15-00138-CR, 2017 WL
370924, at *1 n.2 (Tex. App.—Fort Worth Jan. 26, 2017, pet. ref’d) (mem. op., not
designated for publication) (“The terms ‘probation’ and ‘community supervision’
share the same meaning and are generally used interchangeably.”). When framing the
question presented on appeal, Arbuckle characterizes herself as an adult probation
officer, and for ease of analysis, hereafter we will refer to Arbuckle’s occupation as
that of an “adult probation officer.”


                                             2
261.201, Arbuckle’s identity as the person making the report was “confidential” and

“not subject to public release.” Id. § 261.201(a)(1).

      After a CPS investigator contacted her four days later, Arbuckle noted in the

probationer’s record that she had been contacted by the investigator and the nature of

the contact. A few days after making that notation, Arbuckle’s supervisor, Danette

Craig, directed Arbuckle to supplement the documentation in the probationer’s file to

include that Arbuckle had made the initial report and the substance of what Arbuckle

had reported to CPS.       Arbuckle refused, asserting rights to confidentiality and

privilege protected by statute. Later that day, Arbuckle was called into a meeting with

department head Kirk Wolfe, who asked Arbuckle to “explain what the situation

was.” According to Arbuckle, once again she invoked her “reporter confidentiality

privilege” and refused to supplement the probationer’s record with the requested

information.    Wolfe responded by informing her that he was “tired of her

insubordination,” and he terminated her.

      Arbuckle sued Wichita County for wrongful termination, claiming that she

“was retaliated against because she made a report to CPS.”            Wichita County

responded with a plea to the jurisdiction in which it asserted sovereign immunity,2



      2
        Although both Arbuckle and Wichita County use the term “sovereign
immunity” in their briefs, technically speaking, the immunity enjoyed by a political
subdivision, such as a county, is referred to as “governmental immunity,” while the
immunity enjoyed by the state is “sovereign immunity.” Reata Constr. Corp. v. City of
Dall., 197 S.W.3d 371, 374 (Tex. 2006). The standards are the same, and for ease of

                                            3
arguing that Arbuckle was not a “professional” who made a good faith report of child

abuse or neglect and that because sovereign immunity is statutorily waived only as to

actions filed by a “professional,” sovereign immunity had not been waived as to

Arbuckle’s suit against Wichita County. See id. §§ 261.101(b), .110(b), (f). The trial

court granted Wichita County’s plea to the jurisdiction and dismissed Arbuckle’s

lawsuit. Arbuckle appeals.

                                    II. The Law

A. Subject Matter Jurisdiction

      Whether a court has subject matter jurisdiction is a question of law. Tex. Dep’t

of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). The burden is on a

pleader to “allege[] facts that affirmatively demonstrate a trial court’s subject matter

jurisdiction.” Id. Whether that burden has been met is also a question of law that is

reviewed de novo. Id. Sovereign immunity from suit defeats a trial court’s subject

matter jurisdiction and thus is properly asserted in a plea to the jurisdiction. Id. at

225–26.

B. Sovereign Immunity

      Generally speaking, governmental entities, including subdivisions of the state

such as Wichita County, enjoy sovereign immunity from suits seeking to impose tort

liability upon them. City of San Antonio v. Tenorio, 543 S.W.3d 772, 775 (Tex. 2018);

reference, we use the phrase “sovereign immunity” here. See id. at 374 n.1 (doing
similarly).


                                           4
Harris Cnty. v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004) (citing Wichita Falls State Hosp. v.

Taylor, 106 S.W.3d 692, 694 n.3 (Tex. 2003)). Sovereign immunity deprives a court of

subject matter jurisdiction unless the party suing the governmental entity establishes

that the state has consented to suit by specifically waiving its immunity. Fort Worth

Indep. Sch. Dist. v. Palazzolo, No. 02-18-00205-CV, 2019 WL 2454866, at *7 (Tex.

App.—Fort Worth June 13, 2019, pet. denied) (mem. op.) (citing Tex. Dep’t of Transp.

v. Jones, 8 S.W.3d 636, 638 (Tex. 1999)).

      Government may consent to suit through state laws, but such statutory consent

must be expressed in clear and unambiguous language. Tex. Adjutant Gen.’s Off. v.

Ngakoue, 408 S.W.3d 350, 353 (Tex. 2013). And in considering the statutory language,

we are cognizant that statutory waivers are to be construed narrowly.3 Id.

C. Texas Family Code Chapter 261

      Family Code Chapter 261 carves out a narrow waiver of sovereign immunity

for those who seek protection from adverse employment action related to a good

faith report of child abuse or neglect: “Sovereign immunity is waived and abolished

to the extent of liability created by this section.” Id. § 261.110(b), (f). But because the

liability created by Chapter 261 applies only to “professionals,” for Arbuckle’s action


      3
        Arbuckle urges us to construe Section 261.110 liberally because it is a remedial
statute, but she cites no authority that the general rule regarding liberal construction
of remedial statutes trumps the specific, well-established rule that statutory waivers of
sovereign immunity should be construed narrowly. We decline to apply a liberal
construction to Section 261.110.


                                            5
to fall within the waiver, she must have been a “professional,” as defined by the

statute, with regard to the adverse action about which she complained. Otherwise,

her suit cannot survive Wichita County’s plea.

      A “professional” is defined as one who, in her official duties, has direct contact

with children:

      In this subsection, “professional” means an individual who is licensed or
      certified by the state or who is an employee of a facility licensed,
      certified, or operated by the state[4] and who, in the normal course of
      official duties or duties for which a license or certification is required,
      has direct contact with children. The term includes teachers, nurses,
      doctors, day-care employees, employees of a clinic or health care facility
      that provides reproductive services, juvenile probation officers, and
      juvenile detention or correctional officers.

Id. § 261.101(b).

D. Statutory Construction

      The objective of statutory construction is to give effect to the legislature’s

intent. ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 899 (Tex. 2017). We

engage in a de novo review which begins with a look at the plain language of the

statute. Id. Absent ambiguity, our analysis will end there, as the supreme court has

instructed us to give a statute its plain meaning. Id. Additionally, in looking at the

statute, we presume that each word contained therein has a purpose and that when

the legislature has omitted a word from the statute, it did so purposefully. Id.


      The parties do not dispute that Arbuckle was certified by the Texas
      4

Department of Criminal Justice as an adult probation officer.


                                            6
                            III. Argument and Analysis

      In Arbuckle’s response to Wichita County’s plea to the jurisdiction and on

appeal, she argues that she satisfied the statutory definition of “professional” because,

through her normal course of duties, she had direct contact with children.

Specifically, Arbuckle points out that, according to her official job summary,5 as a part

of her normal course of duties, she was required to:

•     Conduct field visits with offenders, which, according to Arbuckle, required her

      to “interact[] with the residents of the home,” including both adults and

      children;

•     Conduct monthly office visits, during which times, Arbuckle contends,

      probationers “commonly [brought] other individuals with them,” including

      children;

•     Attend court hearings and trials on occasion, which Arbuckle argues involved

      “interacting with the probationers and their families,” including children; and

•     Possess and demonstrate skills designed to establish a “professional rapport”

      with probationers to build trust and to encourage behavioral change, which

      Arbuckle claims could not be achieved without “interact[ion] with [the]

      probationer’s children.”

      5
       Arbuckle cites to the “Duties and Responsibilities” section of the “Wichita
County Community Supervision and Corrections Department (CSCD) Position
Description,” which was attached to Wichita County’s plea to the jurisdiction.


                                           7
Arbuckle also argues that these duties and responsibilities “[were] not exhaustive.”

      Specifically, she points to her job summary, which states, “[t]he statements

contained in this job description . . . . should not be considered an all-inclusive listing

of work requirements.” Thus, Arbuckle reasons, “even if the duty of interacting with

children [was] not specifically included in [her] job duties, it [could] be implied as a

required duty in carrying out the other express duties.”6

      Additionally, Arbuckle points out that her contact with children was not

restricted in any way, and in fact, she was subject to many provisions in the Code of

Criminal Procedure that are designed “to protect children from probationers on

community supervision.”7 But Arbuckle falls short of pointing to specific provisions


      6
        Because we hold that Arbuckle did not meet the definition of “professional,”
we need not reach the issue of whether implied job duties would obviate the need for
proof sufficient to raise a fact issue to defeat Wichita County’s plea to the jurisdiction.
See Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 771 (Tex. 2018) (applying a
traditional summary judgment standard of review to a plea to the jurisdiction that
challenges the existence of jurisdictional facts such that respondent “must raise at
least a genuine issue of material fact to overcome the challenge to the trial court’s
subject matter jurisdiction” (quoting Tex. Dep’t of Parks & Wildlife, 133 S.W.3d at
221)).
      7
        Arbuckle cites specifically to Texas Code of Criminal Procedure Article
42A.054(a) (excluding from eligibility for judge-ordered community supervision
defendants who have been found guilty of certain offenses, including offenses against
children), Article 42A.251(2) (defining the term “sex offender” to include persons
convicted of certain offenses against children), Article 42A.453(c) (requiring a judge to
establish a child safety zone applicable to a defendant who has been placed on
community supervision for certain offenses against children), and Articles 42A.502–
.513 (permitting or requiring a judge to impose certain conditions on defendants who
have been placed on community supervision for certain offenses, including offenses
against children).

                                            8
in the Code of Criminal Procedure that require adult probation officers to interact

directly with children in the normal course of their duties, nor does she respond to the

plea with any proof of direct interactions with children required by the Code to be

done in the normal course of her duties.

      She further argues that because the list of professionals included in Section

261.101(b) is not an “all-inclusive” list, rules of construction should be used to

determine if an adult probation officer falls within the meaning of “professional.”

Applying the rule of construction ejusdem generis, she pointed out to the trial court that

the examples of professionals included in the statute share a common feature—they

all “work for the health, safety, and legal protection of families.” She reasons that

because adult probation officers also work for the health, safety, and legal protection

of families, they, too, should be considered “professionals,” as that term is defined in

Chapter 261.

      Finally, relying on Family Code Section 153.001(a)(1–2), Arbuckle argued to the

trial court that it would be a threat to public safety and violative of public policy to

hold that she is not a “professional” as defined by the statute:

      The public policy of the State is to: “assure that children will have
      frequent and continuing contact with parents who have shown the ability
      to act in the best interest of the child [and] . . . provide a safe, stable, and
      nonviolent environment for the child.” Here, [Arbuckle] assists in
      carrying out these policies by examing [sic] the parent[’]s ability to act in
      the best interest of a child, and, more importantly, conducting field visits
      to ensure the child lives in a safe, stable, and nonviolent environment.
      Therefore, a holding that a CSO is not a “professional” as defined in
      261.101(b) would result in a restricted ability to report for CSO’s. This

                                             9
      would lead to unsafe, unstable, and violent environments for children.
      [Internal citations omitted.]

When construing a statute, its unambiguous language controls, and “words not

statutorily defined bear their common, ordinary meaning.” City of Richardson v. Oncor

Elec. Delivery Co. LLC, 539 S.W.3d 252, 261 (Tex. 2018). And “to determine a

statutory term’s common, ordinary meaning, we typically look first to [its] dictionary

definitions.” Id. (quoting Tex. State Bd. of Exam’rs of Marriage & Fam. Therapists v. Tex.

Med. Ass’n, 511 S.W.3d 28, 35 (Tex. 2017)).

      The terms “direct contact with children” and “normal course of official duties,”

are not statutorily defined. Because the statute does not provide a definition we must

consider the common, ordinary meaning of these terms. See id. And in looking to the

common, ordinary meaning of the words, “direct” and “normal,” we turn to the

dictionary for guidance. See id.

       The term “direct” is defined as something that is “transmitted back and forth

without an intermediary,” as in “engaged in a direct exchange of recriminations.” See

Direct, Webster’s Third New International Dictionary 640 (2002). The term is also

defined as “marked by absence of an intervening agency, instrumentality, or

influence,” “made, carried on, or effected without any intruding factor or intervening

step,” and “unhampered by divergent, intervening, or separative forces,” as in “he had

more direct access to the governor than the legislators.” Id. It is also defined as

something that is “effected by one object or substance in contact with another with


                                           10
no insulating or obstructing element between,” as in “there is no direct connection

between the apartments.” Id. A common thread among these definitions appears to

be the absence of any barrier between the two persons, places, or things in question.

      Applying this meaning to the word “direct” in the context of “direct contact

with children”—which, according to Section 261.101(b), includes “teachers, nurses,

doctors, day-care employees, employees of a clinic or health care facility that provides

reproductive services, juvenile probation officers, and juvenile detention or

correctional officers”—“direct” describes a type of contact with children where there

is or may be no barrier between the employee and the child. See Tex. Fam. Code Ann.

§ 261.101(b). It describes the type of contact that is or may be free from the presence

or intercession of parents or guardians of the children. Arbuckle’s description of her

contact with children lacks this component. In all four situations that Arbuckle

contends demonstrated her “direct” contact with children—field visits, home visits,

court appearances, and establishing a rapport with probationers—any potential

contact with the children was not direct, because the children were in the presence of

the probationer and under the probationer’s, not Arbuckle’s, supervision and

intermediation. We agree with Wichita County’s observation that Arbuckle’s contact

with children as an adult probation officer was tangential at best.

      Nor do we think that whatever contact she had with children was part of

Arbuckle’s “normal course of official duties.” Id. (emphasis added). “Normal” is

defined in the dictionary as “conformed to a type, standard, or regular pattern,” as in

                                           11
“normal working hours.” Normal, Webster’s Third New International Dictionary 1540

(2002). This definition envisions an activity that is repetitive and predictably present.

For something to fit within the “normal course of official duties or duties for which a

license or certification is required,” then, it must be something that occurs repetitively

and predictably, not merely on occasion or in isolation. See Tex. Fam. Code Ann.

§ 261.101(b). In other words, a normal occurrence is something that a person is not

merely prepared to handle if it should arise, but it is something that a person expects

to arise and handle under many, if not most, circumstances. Again, all four situations

that Arbuckle points to in support of her argument that direct contact with children

was part of her “normal course of official duties” involved only a possibility or

potential that children might be present when official duties were being performed.

      Finally, in construing a statute, we are mindful that just as “every word of a

statute must be presumed to have been used for a purpose[;] [l]ikewise, we believe

every word excluded from a statute must also be presumed to have been excluded for

a purpose.” Cameron v. Terrell & Garrett, Inc., 618 S.W.2d 535, 540 (Tex. 1981)

(internal citations omitted).   Here, the statute specifically provides that “juvenile

probation officers” are “professionals” within the meaning of the statute. The statute

does not list “adult probation officers,” nor does it merely refer to “probation

officers” in general. We presume that the legislature modified the term “probation

officers” by including the word “juvenile” intentionally; and we presume that the

legislature intentionally omitted the word “adult” as a modifier as well. Thus, we

                                           12
conclude that the legislature intentionally excluded adult probation officers from the

list of professionals whom the statute was meant to include.

       We hold that an adult probation officer does not fall within Texas Family Code

Section 261.101(b)’s definition of “professional”; thus, Texas Family Code Section

261.110(f)’s sovereign immunity waiver does not apply to Arbuckle’s claim against

Wichita County.

                                  IV. Conclusion

       Having held that Arbuckle is not a “professional” for which sovereign

immunity had been waived, we affirm the trial court’s order granting Wichita County’s

plea to the jurisdiction.



                                                     /s/ Bonnie Sudderth

                                                     Bonnie Sudderth
                                                     Chief Justice

Delivered: February 17, 2022




                                          13